DETAILED ACTION
This Office Action is in response to RCE and Amendment filed on 6/25/2021.
Claims 4-5, 8, 13-14, and 17 were canceled.
Claims 1, 3, 6-7, 9-10, 12, 15-16 and 18-20 are pending for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/25/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Page 9, filed "Applicant has amended the claims to address the 35 U.S.C. § 112(a) rejection", with respect to claim rejections under 35 U.S.C. § 112  have been fully considered and are persuasive.  The claim rejections under 35 U.S.C. § 112 of Claims 1, 10, 19 has been withdrawn. 

Applicant’s arguments, see Pages 9-10, filed "Applicant respectfully submits that the cited references, Basir and Ricci, either alone or in combination, fail to disclose or suggest, the amended features of independent claims 1, 10, and 19" , with respect to the rejection(s) of claim(s) 1, 10, 19 under 35 U.S.C. § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new Ricci (US20170093643A1 hereinafter referred to as Ricci643).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-7, 9-10, 12, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US PG Pub 20130204493A1) in view of Ricci (US20170093643A1 hereinafter referred to as Ricci643).

In regards to claim 1, Ricci teaches a system comprising:
	a primary processor configured to control a navigation of a vehicle (Ricci: Para 14 “a first processing module being in an active mode whereby the first processing module is in primary control of at least most automated vehicle functions and/or operations”; Para 115 “Processing modules, for example, can perform, monitor, and/or control critical and non-critical tasks, functions, and operations, such as interaction with and/or monitoring and/or control of critical and non-critical on board sensors and vehicle operations (e.g., engine, transmission, throttle, brake power assist/brake lock-up, electronic suspension, traction and stability control, parallel parking assistance, occupant protection systems, power steering assistance, self-diagnostics, event data ; and 
	a secondary processor (Ricci: Para 22 “second processing module is maintained substantially in synchronicity with a state of the first processing module to a enable a stateful failover from the first processing module to the second processing module”) configured to: 
	perform, while the primary processor is controlling the navigation, a non-navigation task(Ricci: Para 132 “An arbitration module 2000 selects a processing module to currently possess or own token 2004 (which is used to designate the processing module 124, in an active-standby configuration, being the active or standby processing module or, in an active-active configuration, having the responsibility for certain tasks, functions, or operations, such as critical tasks, operations, or functions, while the other processing module has responsibility for other different tasks, operations, or functions, such as non-critical tasks, operations, or functions”; Para 21 “In the standby mode, the second processing module can at least one of (a) perform shadow processing of the at least most automated vehicle tasks, functions and/or operations”) comprising at least one of: 
			detecting a passenger status; 
			detecting a cabin cleanliness; 
			providing entertainment within the vehicle(Ricci: Para 19 “The plurality of automated vehicle tasks, functions and/or operations can include monitoring, controlling and/or operating a plurality of the following: an emissions system, a seating system controller and/or sensor, an entertainment system, monitoring an ambient (outdoor) weather sensor, an odometer reading sensor, a trip mileage reading sensor, a road condition sensor, a radar transmitter/receiver output, a brake wear sensor, an oxygen sensor, an ambient lighting sensor, a vision system sensor, a ranging sensor, a parking sensor, a heating, venting, and air conditioning (HVAC) system and/or sensor, a water sensor, a air-fuel ratio meter, a hall effect sensor, a microphone, a radio frequency (RF) sensor, and/or an infrared (IR) sensor”); 
			enabling communication within the vehicle; and 							capturing and analyzing a video in an interior of the vehicle
	detect a failure in the primary processor(Ricci: Para 28 “A hand-off procedure, initiated by the health check and/or arbitration modules, can be activated whereby primary control is passed from the first processing module to the secondary processing module and the first processing module enters the standby mode”; Para 171 “the health check module 2008 in each processing module 124 runs self-tests or queries the health check module 2008 other processing module 124 to perform selected computational tasks and provide the result”; i.e. the health check module is within all processing modules including secondary processor);  
		in response to a failure of the primary processor, perform a navigation control task previously assigned to the primary processor (Ricci: Para 28 “A hand-off procedure, initiated by the health check and/or arbitration modules, can be activated whereby primary control is passed from the first processing module to the secondary processing module , the navigation control task comprising at least one of [[analyzing a video outside of the vehicle, a lane change and]] an emergency stop(Ricci: Para 28 “A hand-off procedure, initiated by the health check and/or arbitration modules, can be activated whereby primary control is passed from the first processing module to the secondary processing module and the first processing module enters the standby mode”; Para 203 “If critical subsystems are unavailable, step 610 performs general vehicle stand-by. In one configuration, general vehicle stand-by disables all components of the vehicle rendering the vehicle unusable. However, this may lead to safety issues where a sudden shut-down of the vehicle while operating on the road may be hazardous to both the driver of the vehicle and other vehicle on the road. In another configuration, general vehicle stand-by performs a shut-down of non-critical systems while placing a limit on critical system designed to bring the vehicle to stop”); 
in response to the vehicle being stopped, abort the performance of the navigation control task(Ricci: Para 203 “If critical subsystems are unavailable, step 610 performs general vehicle stand-by In one configuration, general vehicle stand-by disables all components of the vehicle rendering the vehicle unusable. However, this may lead to safety issues where a sudden shut-down of the vehicle while operating on the road may be hazardous to both the driver of the vehicle and other vehicle on the road. In another configuration, general vehicle stand-by performs a shut-down of non-critical systems while placing a limit on critical system designed to bring the vehicle to stop…After the vehicle is brought to a stop, general shut-down that disables all  and divert the amount of processing resources back to the performance of the non-navigation task(Ricci: Para 204 “In step 620, an alarm is activated to inform about the status of a general stand-by. Here, similar to step 540, an alarm is normally sent to at least components like display 144 or entertainment system 190 of vehicle 100 via a reliable bus such as the high speed CAN bus to inform the driver of the generally stand-by”; i.e. following step 610 (stopping the vehicle) step 620 (displaying information) encompasses diverting processing resources back to performance of the non-navigation task).
Yet Ricci do not teach determine an extent to reduce, terminate or pause the non-navigation task based on an amount of processing resources required to be diverted to the performing of the navigation control task; and 
reduce, terminate or pause the non-navigation task based on the determined extent while performing the non-navigation task using one or more available portions of the secondary processor.
However, in the same field of endeavor, Ricci teaches determine an extent to reduce, terminate or pause the non-navigation task (Ricci643: Para 243 “the computational module selector 2052 determines whether the selected platform is currently available to execute the computational module. The selected platform may currently be executing other computational modules and have insufficient available processing resources for execution. The computational module selector 2052, in that event, would attempt to off load some of the processing to another platform to free up sufficient processing resources for execution”; i.e. determines whether the selected platform is currently available to execute the computational module encompasses based on an amount of processing resources required to be diverted to the performing of the navigation control task(Ricci643: Para 103 “Each processing module may hand-off processing to other modules depending on its health, processing load, or by third-party control. Thus, the plurality of processing modules help to implement a middleware point of control to the vehicle with redundancy in processing and safety and security awareness in their applications”; Para 232 “a critical function might look for a processing module that is tasked with a disproportionally high non-critical function load to balance the processing load”);
reduce, terminate or pause the non-navigation task based on the determined extent(Ricci643: Para 243 “the computational module selector 2052 determines whether the selected platform is currently available to execute the computational module. The selected platform may currently be executing other computational modules and have insufficient available processing resources for execution. The computational module selector 2052, in that event, would attempt to off load some of the processing to another platform to free up sufficient processing resources for execution”), while performing the non-navigation task using one or more available portions of the secondary processor (Ricci643: Para 243 “The computational module selector 2052, in that event, would attempt to off load some of the processing to another platform to free up sufficient processing resources for execution. In other words, the computational module selector 2052 would perform processing load balancing to more optimally use processing resources”; i.e. off load some of the processing encompasses the platform still perform the remaining of the processing).SMRH:4823-0546-7888.12Application No. 16/356,695Docket No.: 58NK-263643-US 


In regards to claim 3, the combination of Ricci and Ricci643 teaches the system of claim 1, and Ricci further teaches the primary processor performs vehicle direction control, vehicle speed control, vehicle route control, vehicle navigation, and vehicle vision analysis (Ricci: Para 115 “Processing modules, for example, can perform, monitor, and/or control critical and non-critical tasks, functions, and operations, such as interaction with and/or monitoring and/or control of critical and non-critical on board sensors and vehicle operations (e.g., engine, transmission, throttle, brake power assist/brake lock-up, electronic suspension, traction and stability control, parallel parking assistance, occupant protection systems, power steering assistance, self-diagnostics, event data recorders, steer-by-wire and/or brake-by-wire operations, vehicle-to-vehicle interactions, vehicle-to-infrastructure interactions, partial and/or full automation, telematics, navigation/SPS, multimedia systems, audio systems, rear seat entertainment systems, game consoles, tuners (SDR), heads-up display, night vision, lane departure warning, adaptive cruise control, adaptive headlights, collision warning, blind spot sensors, park/reverse assistance, tire pressure monitoring, traffic signal recognition, vehicle tracking (e.g., LoJack™), .

In regards to claim 6, the combination of Ricci and Ricci643 teaches the system of claim 1, and Ricci further teaches the primary processor is provided by first hardware and the secondary processor is provided by second hardware, the first hardware separate from the second hardware (Ricci: Fig.2 Element 124; Para 119 “FIG. 2 illustrates an exemplary block diagram for a (primary and/or secondary) processing module 124”; Abstract “Each processing module is further modularized with the ability to add and replace other functional modules now or in the future. These functional modules can themselves act as distinct vehicle components. Each processing module may hand-off processing to other modules depending on its health, processing load, or by third-party control”; i.e. the reference disclose processing modules as distinct (i.e. separate) hardware).

In regards to claim 7, the combination of Ricci and Ricci643 teaches the system of claim 1, and Ricci further teaches the primary processor and the secondary processor are provided by common hardware (Ricci: Fig.2 Element 124; Para 119 “FIG. 2 illustrates an exemplary block diagram for a (primary and/or secondary) processing module 124”; i.e. the diagram shows one processing module which indicate that the primary and secondary use the common hardware.)


claim 9, the combination of Ricci and Ricci643 teaches the system of claim 1, and Ricci further teaches usage of the one or more available portions of the secondary processor to perform the one or more tasks of the non-navigation control of the vehicle enables status check of the secondary processor (Ricci: Para 171 “the health check module 2008 in each processing module 124 runs self-tests or queries the health check module 2008 other processing module 124 to perform selected computational tasks and provide the result”; i.e. the health check reads on status check because each processing module has health check module, thus running self-test on the second processing module reads on enabling status check of the redundant processing resources ). 

As per claim 10, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

As per claim 12, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 13, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

claim 14, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 15, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

As per claim 16, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

As per claim 17, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 8 and therefore is rejected on the same basis. 

As per claim 18, it recites a method implemented by a computing system including one or more processors and storage media storing machine-readable instructions having limitations similar to those of claim 9 and therefore is rejected on the same basis. 

As per claim 19, it recites a non-transitory computer readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis. Ricci further teaches a non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform the functions (Ricci: Fig. 2 Element 220; Para 120 “Processing module 124 may include processor 210, memory 220, storage 230, and interfaces for one or more buses 240-270”; Para 125 “Memory 220 for use in connection with the execution of application programming or instructions by the processor 210, and for the temporary or long term storage of program instructions and/or data”)

In regards to claim 20, the combination of Ricci and Ricci643 teaches the non-transitory computer readable medium of claim 19, and Ricci further teaches the one or more tasks of the navigation control of the vehicle have higher priority than the one or more tasks of the non-navigation control of the vehicle for usage of the redundant processing resource (Ricci: Para 260 “a signal relating to a critical task, function, and/or operation is deemed to have a higher level of importance than a signal relating to a non-critical task, function, and/or operation”; Para 25 “second processing modules to perform at least one of critical and non-critical tasks, functions, and operations”; i.e. the critical task reads on navigation control which would have priority over other task).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668